Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 28, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  140933                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  RONALD THORNE, a legally incapacitated                                                                   Brian K. Zahra,
  person, by MARGARET ANN WILSON,                                                                                     Justices
  guardian and conservator,
               Plaintiff-Appellant,
  and
  BLUE CROSS BLUE SHIELD,
           Intervening Plaintiff,
  v                                                                 SC: 140933
                                                                    COA: 281906
                                                                    Macomb CC: 2006-002549-NO
  GREAT ATLANTIC & PACIFIC TEA CO.
  INC., d/b/a FARMER JACK,
               Defendant-Appellee.

  _________________________________________/

          On order of the Court, it appearing that proceedings in this case are stayed by the
  filing of a petition in bankruptcy, In re The Great Atlantic & Pacific Tea Co, Inc, et al,
  U.S. Bankruptcy Court, Southern District of New York Case No. 10-24549-rdd, the case
  is administratively CLOSED without prejudice and without decision on the merits. Once
  the stay is no longer in effect, this case may be reopened on the motion of any party filed
  within 42 days after the date of the order removing the stay.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 28, 2011                    _________________________________________
           y0125                                                               Clerk